DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11/275782. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with very little same on the language of the claims.
App 17/588388
Pat. 11/275,782
1 (Currently amended). A computer-based method for providing a consolidated transfer matrix, the method comprising:
1. A computer-based method for providing a consolidated transfer matrix, the method comprising:
creating a plurality of nodes in a graph database that is stored in a computer memory, each node corresponding to one of a plurality of entities;
creating a plurality of nodes in a graph database that is stored in a computer memory, each node corresponding to one of a plurality of entities;
receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount;
receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, a type of content to transfer, and an amount of the content to transfer; 
creating an edge in the graph database corresponding to the transfer request, the edge connecting a first node to a second node wherein the first node corresponds to the sender entity and the second node corresponds to the recipient entity, and the edge is associated with the amount; receiving one or more additional transfer requests;
creating an edge in the graph database corresponding to the transfer request, the edge connecting a first node to a second node wherein the first node corresponds to the sender entity and the second node corresponds to the recipient entity, and the edge is associated with the type and the amount; receiving one or more additional transfer requests;
creating another edge in the graph database for each of the additional transfer requests;
creating another edge in the graph database for each of the additional transfer requests;
traversing the graph database;
consolidating the graph database, said consolidating comprising replacing a series of edges that form a multi-hop path with a set of replacement edges associated with fewer hops than the multi-hop path; and
executing one or more transfers according to the consolidated graph database;

traversing the graph database; consolidating the graph database, said consolidating comprising replacing a series of edges, said series of edges that form a multi-hop path and are associated with a common type, with a set of replacement edges, said set of replacement edges that are associated with the common type and form a path with fewer hops than the multi-hop path; and executing one or more transfers according to the consolidated graph database.
wherein the method further comprises:

associating each transfer request with a time window, said time window that comprises a maximum timeframe within which to execute the transfer, and the consolidating further comprises adhering to the time window when replacing the series of edges with the set of replacement edges; and
6. The method of claim 1, further comprising associating each transfer request with a time window, said time window that comprises a maximum timeframe within which to execute the transfer, and the consolidating further comprises adhering to the time window when replacing the series of edges with the set of replacement edges.
associating the time window with an incentive value, wherein the amount of the incentive value is based at least in part on the size of the time window, and the incentive value corresponds to a value awarded to the receiving entity for extending the time window.
7. The method of claim 6, further comprising associating the time window with an incentive value, wherein the amount of the incentive value is based at least in part on the size of the time window, and the incentive value corresponds to a value awarded to the receiving entity for extending the time window.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164